Title: The Commissioners to James Moylan, 31 August 1778
From: First Joint Commission at Paris,Adams, John
To: Moylan, James


     
      Sir
      Passi Aug. 31. 1778
     
     Our last to you was of the twenty second, since which We have received yours of the 26th., and are much pleased to hear of the good success, as well as the Adventurous and patriotic Spirit of Captn. Mc.Neal.
     We have been negociating with the English for an Exchange of Prisoners, and have a Promise that it shall be accomplished, when an opportunity will present of exchanging those of C. Mc.Neal, with the rest at Nantes and Brest for a like Number of our Suffering Countrymen now in English Prisons. We expect a Pasport to send all the Prisoners to England, and another to bring an equal Number back. As soon as it arrives, you will be informed of it.
     We have some Time expected a general Regulation of this Government respecting the subject of Prises and Prisoners, and have Reason to believe it will be accomplished in a few days. But an order is gone already from Government to keep the Prisoners in french Prisons. The Parols of officers however, have generally been taken. We are, sir; with Respect your humble servants.
    